Judgment unanimously affirmed. Memorandum: Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution by failing to move to withdraw his guilty plea or to vacate the judgment of conviction on that ground (see, People v Lopez, 71 NY2d 662, 665; People v Welsher, 270 AD2d 839, lv denied 95 NY2d 806). In any event, we conclude that County Court’s inquiry concerning a possible justification defense was sufficient to ensure that defendant’s plea was knowing and voluntary (see, People v Lopez, supra, at 666-667). (Appeal from Judgment of Cayuga County Court, Corning, J.— Assault, 2nd Degree.) Present — Hayes, J. P., Hurlbutt, Scudder, Kehoe and Lawton, JJ.